19-11608-mew          Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                     Main Document
                                                 Pg 1 of 40


 Robert J. Feinstein, Esq.                                    Jeffrey N. Pomerantz, Esq. (admitted pro hac vice)
 Bradford J. Sandler, Esq.                                    PACHULSKI STANG ZIEHL & JONES LLP
 PACHULSKI STANG ZIEHL & JONES LLP                            10100 Santa Monica Blvd., 13th Floor
 780 Third Avenue, 34th Floor                                 Los Angeles, CA 90067
 New York, NY 10017                                           Telephone: (310) 277-6910
 Telephone: (212) 561-7700                                    Facsimile: (310) 201-0760
 Facsimile: (212) 561-7777                                    Email: jpomerantz@pszjlaw.com
 Email: rfeinstein@pszjlaw.com
           bsandler@pszjlaw.com

 Counsel to the Official Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :        Chapter 11
                                                                :
 HOLLANDER SLEEP PRODUCTS, LLC, et al.,1:                                Case No. 19-11608 (MEW)
                                                                :
                                                                :        (Jointly Administered)
                   Debtors.                                     :
 ---------------------------------------------------------------x

                    SECOND MONTHLY FEE STATEMENT OF
            PACHULSKI STANG ZIEHL & JONES LLP FOR PROFESSIONAL
            SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
       INCURRED AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
          CREDITORS FOR THE PERIOD JULY 1, 2019 THROUGH JULY 31, 2019


     Name of Applicant:                                             Pachulski Stang Ziehl & Jones LLP

     Authorized to Provide Professional Services to:                Official Committee of Unsecured Creditors

                                                                    Order entered on July 11, 2019 [ECF No.
     Date of Retention:                                             210], retaining PSZJ nunc pro tunc to May
                                                                    30, 2019




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
 Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119); Pacific
 Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location of the
 Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 DOCS_SF:101735.1 36869/002
19-11608-mew          Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59       Main Document
                                               Pg 2 of 40



  Period for which Compensation and                     July 1, 2019 – July 31, 2019 (the “Fee
  Reimbursement is Sought:                              Period”

  Amount of Compensation Sought as Actual,
                                                        $225,274.25
  Reasonable and Necessary:

  Amount of Expense Reimbursement Sought as
                                                        $6,958.02
  Actual, Reasonable and Necessary:

  Total Compensation and Expense Reimbursement
                                                        $232,232.27
  Sought as Actual, Reasonable, and Necessary:

 This is a:         x Monthly                     Interim                       Final Application.


                 SUMMARY OF MONTHLY FEE STATEMENT OF
         PACHULSKI STANG ZIEHL & JONES LLP FOR SERVICES RENDERED
                          (July 1, 2019 – July 31, 2019)

  Name of Professional           Practice Group       Hourly          Total          Total
      (Partners and             (Year Admitted)        Rate           Hours       Compensation
         Counsel)
  Hazan, Scott L.             Bankruptcy 1974     $1,145.00            0.20         $ 229.00
  Feinstein, Robert J.        Bankruptcy 1982     $1,145.00            1.50         $ 858.75
  Feinstein, Robert J.        Bankruptcy 1982       $575.50           21.20         $24,274.00
  Orgel, Robert B.            Bankruptcy 1982     $1,095.00           28.10         $30,769.50
  Cantor, Linda F.            Bankruptcy 1988     $1,025.00           48.80         $50,020.00
  Pomerantz, Jeffrey N.       Bankruptcy 1989     $1,025.00            0.10         $ 102.50
  Nasatir, Iain A. W.         Bankruptcy 1983       $975.00            9.80         $ 9,555.00
  Sandler, Bradford J.        Bankruptcy 1996       $975.00           39.60         $38,610.00
  Litvak, Maxim B.            Bankruptcy 1997       $925.00            9.20         $ 8,510.00
  Fried, Joshua M.            Bankruptcy 1995       $895.00           32.60         $29,177.00
  Cho, Shirley S.             Bankruptcy 1997       $895.00           26.40         $23,628.00
  Wagner, Elissa A.           Bankruptcy 2000       $775.00             .10         $    77.50
  Total                                                               217.60       $215,811.25




                                                  2
 DOCS_SF:101735.1 36869/002
19-11608-mew          Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59      Main Document
                                               Pg 3 of 40


  Name of Professional           Practice Group         Hourly       Total         Total
      (Associates)              (Year Admitted)          Rate        Hours      Compensation
          N/A
  Total




        Name of
      Professional
                                                                                   Total
  (Paraprofessionals       Position               Hourly Rate    Total Hours
                                                                                Compensation
    And Non-Legal
          Staff)
  Canty, La Asia S.     Bankruptcy           $395.00                  3.30        $1,303.50
  Jeffries, Patricia J. Bankruptcy           $395.00                 16.10        $6,359.50
  Matteo, Mike A.       Bankruptcy           $375.00                  4.80        $1,800.00
  Total                                                               24.20       $9,463.00




                                                                 Total             Total
               Professionals              Blended Rate
                                                                 Hours         Compensation
   Partners                                   $991.88             217.50       $215,733.75
   Of Counsel                                 $775.00                .10       $     77.50
   Paraprofessionals                          $391.03              24.20       $ 9,463.00
   Total                                      $931.66             241.80       $225,274.25




                                                    3
 DOCS_SF:101735.1 36869/002
19-11608-mew          Doc 300      Filed 08/16/19 Entered 08/16/19 16:27:59    Main Document
                                                Pg 4 of 40


                    COMPENSATION BY WORK TASK CODE
        FOR SERVICE RENDERED BY PACHULSKI STANG ZIEHL & JONES LLP
                         (JULY 1, 2019 – JULY 31, 2019)

   Task                                                      Total Billed       Total Fees
                              Matter Description
   Code                                                        Hours            Requested
    AA        Asset Analysis/ Recovery                          1.80            $ 711.00
    AD        Asset Disposition                                 5.30            $ 4,901.50
    BL        Bankruptcy Litigation                             2.00            $ 1,806.00
    CA        Case Administration                              12.40            $ 7,011.00
    CO        Claims Admin/ Objections                          1.90            $ 1,538.50
    CP        Compensation of Professionals                     7.50            $ 4,852.50
   CPO        Compensation of Professionals/ Others             2.90            $ 1,945.50
    EB        Employee Benefits/ Pension                        4.90            $ 4,536.50
    FF        Financial Filings                                 2.10            $ 1,945.50
    FN        Financing                                        74.90            $74,683.50
    GC        General Creditors’ Committee                     17.40            $16,485.00
    HE        Hearing                                           4.50            $ 2,655.50
    IC        Insurance Coverage                               12.30            $11,856.50
    TR        Non-Working Travel (billed at ½ rate)             1.50            $ 858.75
    OP        Operations                                        4.90            $ 4,574.50
    PD        Plan & Disclosure Statement                      81.70            $82,105.50
   RPO        Retention of Professionals/ Other                 3.80            $ 2,807.00
    Total                                                     241.80           $225,274.25



           EXPENSE SUMMARY BY PACHUSLKI STANG ZIEHL & JONES LLP
                         (JULY 1, 2019-JULY 31, 2019)

                  Disbursements                                 Amount
                  Auto Travel Expense                              $ 948.22
                  Working Meals                                    $ 27.01
                  Federal Express                                  $ 122.58
                  Filing Fee                                       $ 233.76
                  Lexis/Nexis – Online Research                    $ 400.00
                  Hotel Expense                                    $ 114.32
                  Pacer – Court Research                           $ 50.10
                  Postage                                          $ 34.13
                  Reproduction/ Scan Copy                          $1,307.90
                  Travel Expense                                   $3,220.00
                  Transcript                                       $ 500.00
                  Total                                            $6,958.02




                                                   4
 DOCS_SF:101735.1 36869/002
19-11608-mew          Doc 300    Filed 08/16/19 Entered 08/16/19 16:27:59             Main Document
                                              Pg 5 of 40


                                   Notice and Objection Procedures

                   No trustee or examiner has been appointed in these chapter 11 cases. Pursuant to

 the Interim Compensation Order, notice of the Monthly Statement has been served upon:

          (i)      Hollander Sleep Products, LLC, 901 Yamato Road, Ste. 250, Boca Raton, Florida
                   33431, Attn: Marc Prefferle;

          (ii)     Counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York
                   City, New York 10022, Attn: Joshua A. Sussberg, P.C. and Christopher T. Greco,
                   P.C. and 300 North LaSalle, Chicago, Illinois 60654, Attn: Joseph M. Graham;

          (iii)    The United States Trustee for the Southern District of New York, U.S. Federal
                   Office Building, 201 Varick Street, Suite 1006, New York, New York 10014,
                   Attn: Shannon A. Scott and Paul K. Schwartzberg;

          (iv)     Counsel to the administrative agent for the Debtors’ prepetition and debtor-in-
                   possession term loan facilities, King & Spalding LLP, 1185 6th Ave., New York
                   City, New York 10036, Attn: Austin Jowers and Stephen M. Blank;

          (v)      Counsel to the administrative agent for the Debtors’ prepetition and debtor-in-
                   possession asset-based lending credit facility, Goldberg Kohn Ltd., 55 East
                   Monroe Street, Suite 3300, Chicago, IL 60603, Attn: Randall Klein; and

          (vi)     any additional parties requesting notice pursuant to Bankruptcy Rule 2002.

                   PSZJ submits that, in light of the foregoing, no other or further notice need be

 provided.

                   WHEREFORE PSZJ respectfully requests payment and reimbursement in

 accordance with the procedures set forth in the Interim Compensation Order (i.e., payment of

 eighty percent (80%) of the compensation sought, in the amount of $180,219.40 and

 reimbursement of one-hundred percent (100%) of expenses incurred, in the amount of

 $6,958.02) in the total amount of $187,177.42.




                                                     5
 DOCS_SF:101735.1 36869/002
19-11608-mew          Doc 300   Filed 08/16/19 Entered 08/16/19 16:27:59     Main Document
                                             Pg 6 of 40


 Dated: August 16, 2019                     PACHULSKI STANG ZIEHL & JONES LLP



                                            /s/ Robert J. Feinstein
                                            Robert J. Feinstein, Esq.
                                            Bradford J. Sandler, Esq.
                                            Jeffrey N. Pomerantz, Esq.
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777

                                            Counsel to the Official Committee of Unsecured
                                            Creditors




                                               6
 DOCS_SF:101735.1 36869/002
      19-11608-mew      Doc 300    Filed 08/16/19 Entered 08/16/19 16:27:59    Main Document
                                                Pg 7 of 40

                                  Pachulski Stang Ziehl & Jones LLP
                                          10100 Santa Monica Blvd.
                                                 13th Floor
                                           Los Angeles, CA 90067
                                                                     July 31, 2019
JNP                                                                  Invoice 122774
                                                                     Client    36869
                                                                     Matter    00002
                                                                               JNP

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/31/2019
               FEES                                                  $225,274.25
               EXPENSES                                                $6,958.02
               TOTAL CURRENT CHARGES                                 $232,232.27

               BALANCE FORWARD                                       $695,648.02
               TOTAL BALANCE DUE                                     $927,880.29
       19-11608-mew         Doc 300   Filed 08/16/19 Entered 08/16/19 16:27:59     Main Document
                                                   Pg 8 of 40

Pachulski Stang Ziehl & Jones LLP                                                 Page:      2
Hollander Sleep Products OCC                                                      Invoice 122774
36869 - 00002                                                                     July 31, 2019




  Summary of Services by Professional
  ID        Name                                Title                Rate          Hours              Amount

 BJS        Sandler, Bradford J.                Partner            975.00          39.60           $38,610.00

 EAW        Wagner, Elissa A.                   Counsel            775.00           0.10              $77.50

            Nasatir, Iain A. W.                                                     9.80            $9,555.00
 IAWN                                           Partner            975.00
                                                                                   32.60           $29,177.00
 JMF        Fried, Joshua M.                    Partner            895.00
                                                                                    0.10             $102.50
 JNP        Pomerantz, Jeffrey N.               Partner           1025.00
                                                                                   48.80           $50,020.00
 LFC        Cantor, Linda F.                    Partner           1025.00
 LSC        Canty, La Asia S.                   Paralegal          395.00           3.30            $1,303.50

 MAM        Matteo, Mike A.                     Paralegal          375.00           4.80            $1,800.00

 MBL        Litvak, Maxim B.                    Partner            925.00           9.20            $8,510.00

 PJJ        Jeffries, Patricia J.               Paralegal          395.00          16.10            $6,359.50

 RBO        Orgel, Robert B.                    Partner           1095.00          28.10           $30,769.50

 RJF        Feinstein, Robert J.                Partner            572.50           1.50             $858.75

 RJF        Feinstein, Robert J.                Partner           1145.00          21.20           $24,274.00

 SLH        Hazan, Scott L.                     Partner           1145.00           0.20             $229.00

 SSC        Cho, Shirley S.                     Partner            895.00          26.40           $23,628.00

                                                                                 241.80            $225,274.25
      19-11608-mew       Doc 300          Filed 08/16/19 Entered 08/16/19 16:27:59     Main Document
                                                       Pg 9 of 40

Pachulski Stang Ziehl & Jones LLP                                                     Page:      3
Hollander Sleep Products OCC                                                          Invoice 122774
36869 - 00002                                                                         July 31, 2019


  Summary of Services by Task Code
  Task Code         Description                                               Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                              1.80                       $711.00

 AD                 Asset Disposition [B130]                                   5.30                      $4,901.50

 BL                 Bankruptcy Litigation [L430]                               2.00                      $1,806.00

 CA                 Case Administration [B110]                                12.40                      $7,011.00

 CO                 Claims Admin/Objections[B310]                              1.90                      $1,538.50

 CP                 Compensation Prof. [B160]                                  7.50                      $4,852.50

 CPO                Comp. of Prof./Others                                      2.90                      $1,945.50

 EB                 Employee Benefit/Pension-B220                              4.90                      $4,536.50

 FF                 Financial Filings [B110]                                   2.10                      $1,945.50

 FN                 Financing [B230]                                          74.90                    $74,683.50

 GC                 General Creditors Comm. [B150]                            17.40                    $16,485.00

 HE                 Hearing                                                    4.50                      $2,655.50

 IC                 Insurance Coverage                                        12.30                    $11,856.50

 OP                 Operations [B210]                                          4.90                      $4,574.50

 PD                 Plan & Disclosure Stmt. [B320]                            81.70                    $82,105.50

 RPO                Ret. of Prof./Other                                        3.80                      $2,807.00

 TR                 Travel                                                     1.50                       $858.75

                                                                             241.80                    $225,274.25
    19-11608-mew          Doc 300   Filed 08/16/19 Entered 08/16/19 16:27:59    Main Document
                                                 Pg 10 of 40

Pachulski Stang Ziehl & Jones LLP                                              Page:      4
Hollander Sleep Products OCC                                                   Invoice 122774
36869 - 00002                                                                  July 31, 2019


  Summary of Expenses
  Description                                                                                        Amount
Auto Travel Expense [E109]                                                                  $948.22
Working Meals [E111]                                                                            $27.01
CourtLink                                                                                   $122.58
Federal Express [E108]                                                                      $233.76
Filing Fee [E112]                                                                           $400.00
Hotel Expense [E110]                                                                        $114.32
Pacer - Court Research                                                                          $50.10

Postage [E108]                                                                                  $34.13
Reproduction/ Scan Copy                                                                   $1,307.90
Travel Expense [E110]                                                                     $3,220.00
Transcript [E116]                                                                           $500.00

                                                                                          $6,958.02
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59               Main Document
                                                    Pg 11 of 40

Pachulski Stang Ziehl & Jones LLP                                                            Page:      5
Hollander Sleep Products OCC                                                                 Invoice 122774
36869 - 00002                                                                                July 31, 2019


                                                                                     Hours           Rate      Amount

  Asset Analysis/Recovery[B120]
 07/02/2019   PJJ     AA        Prepare tracking chart for turnover complaints.       1.80        395.00       $711.00

                                                                                      1.80                     $711.00

  Asset Disposition [B130]
 07/01/2019   BJS     AD        Review updated buyers' log and discuss with A&M       0.20        975.00       $195.00

 07/02/2019   BJS     AD        Review Revised bid pro                                0.20        975.00       $195.00

 07/05/2019   BJS     AD        Telephone call with counsel to Review Roind re:       0.30        975.00       $292.50
                                NDA

 07/05/2019   BJS     AD        Review NDA to versions                                0.40        975.00       $390.00

 07/05/2019   BJS     AD        Various emails with Debtors re: Roind                 0.30        975.00       $292.50

 07/06/2019   BJS     AD        Attention to Roind NDA                                0.50        975.00       $487.50

 07/07/2019   BJS     AD        Attention to Roind, sale process                      0.50        975.00       $487.50

 07/11/2019   RJF     AD        Review bid documents.                                 0.50      1145.00        $572.50

 07/15/2019   BJS     AD        Various emails with Roind re: sale process            0.20        975.00       $195.00

 07/15/2019   BJS     AD        Various emails with A&M re: sale process              0.30        975.00       $292.50

 07/22/2019   RJF     AD        Telephone conference with Seltzer regarding sale      0.10      1145.00        $114.50
                                process.

 07/23/2019   RJF     AD        Review summary of bids and related emails.            0.30      1145.00        $343.50

 07/26/2019   RJF     AD        Telephone conference with Greenberg regarding sale    0.20      1145.00        $229.00
                                process.

 07/26/2019   RJF     AD        Telephone conference with Bradford J. Sandler         0.10      1145.00        $114.50
                                regarding sale issue.

 07/29/2019   LFC     AD        Review Centre Lane Partners APA                       0.20      1025.00        $205.00

 07/30/2019   JMF     AD        Review sale timeline & scheduling.                    0.20        895.00       $179.00

 07/30/2019   LSC     AD        Research and correspondence regarding comparable      0.80        395.00       $316.00
                                APAs.

                                                                                      5.30                    $4,901.50

  Bankruptcy Litigation [L430]
 07/01/2019   BJS     BL        Telephone call with J Graham re: omnibus hearing      0.10        975.00        $97.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59              Main Document
                                                    Pg 12 of 40

Pachulski Stang Ziehl & Jones LLP                                                           Page:      6
Hollander Sleep Products OCC                                                                Invoice 122774
36869 - 00002                                                                               July 31, 2019


                                                                                    Hours           Rate      Amount

 07/01/2019   BJS     BL        Various emails with J Mauro re: settlement           0.10        975.00        $97.50

 07/08/2019   JMF     BL        Review 7/1 hearing transcript.                       0.80        895.00       $716.00

 07/08/2019   JMF     BL        Review WIP & critical dates memos.                   0.20        895.00       $179.00

 07/22/2019   JMF     BL        Review critical dates & work in progress memo.       0.20        895.00       $179.00

 07/26/2019   JMF     BL        Review critical dates memo and work in progress      0.30        895.00       $268.50
                                memo.

 07/26/2019   JMF     BL        Review summary of recently filed pleadings.          0.30        895.00       $268.50

                                                                                     2.00                    $1,806.00

  Case Administration [B110]
 07/01/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.40        395.00       $158.00
                                and reminders.

 07/01/2019   BJS     CA        Review critical dates and discuss with P Jeffries    0.10        975.00        $97.50

 07/01/2019   BJS     CA        Omnibus Hearing                                      3.30        975.00      $3,217.50

 07/02/2019   MAM     CA        Updates to docket summary memorandum.                0.40        375.00       $150.00

 07/03/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.60        395.00       $237.00
                                and reminders.

 07/08/2019   MAM     CA        Update and circulate docket summary memorandum.      0.40        375.00       $150.00

 07/08/2019   BJS     CA        Review Matteo Memo                                   0.10        975.00        $97.50

 07/08/2019   BJS     CA        Various emails with Shirley S. Cho re: agenda        0.10        975.00        $97.50

 07/09/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/11/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.20        395.00        $79.00
                                and reminders.

 07/12/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.20        395.00        $79.00
                                and reminders.

 07/15/2019   MAM     CA        Update and circulate docket summary memorandum.      0.40        375.00       $150.00

 07/15/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.40        395.00       $158.00
                                and reminders.

 07/15/2019   BJS     CA        Review critical dates and discuss with P Jeffries    0.10        975.00        $97.50

 07/16/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/16/2019   PJJ     CA        Emails regarding UCC files.                          0.20        395.00        $79.00
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59              Main Document
                                                    Pg 13 of 40

Pachulski Stang Ziehl & Jones LLP                                                           Page:      7
Hollander Sleep Products OCC                                                                Invoice 122774
36869 - 00002                                                                               July 31, 2019


                                                                                    Hours           Rate      Amount

 07/17/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/18/2019   MAM     CA        Updates to docket summary memorandum.                0.20        375.00        $75.00

 07/19/2019   MAM     CA        Update and circulate docket summary memorandum.      0.20        375.00        $75.00

 07/19/2019   PJJ     CA        Update critical dates memo, calendar entries and     0.20        395.00        $79.00
                                reminders.

 07/22/2019   LFC     CA        Telephone conference with A&M regarding              0.10      1025.00        $102.50
                                committee information requests

 07/22/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/22/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.50        395.00       $197.50
                                and reminders.

 07/23/2019   MAM     CA        Updates to docket summary memorandum.                0.40        375.00       $150.00

 07/24/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/24/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.20        395.00        $79.00
                                and reminders.

 07/25/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/26/2019   MAM     CA        Update and circulate docket summary memorandum.      0.30        375.00       $112.50

 07/29/2019   MAM     CA        Updates to docket summary memorandum.                0.20        375.00        $75.00

 07/30/2019   MAM     CA        Updates to docket summary memorandum.                0.30        375.00       $112.50

 07/30/2019   PJJ     CA        Update unpaid vehicle tracking.                      0.30        395.00       $118.50

 07/31/2019   MAM     CA        Updates to docket summary memorandum.                0.20        375.00        $75.00

 07/31/2019   PJJ     CA        Update WIP, critical dates memo, calendar entries    0.50        395.00       $197.50
                                and reminders.

 07/31/2019   LSC     CA        Circulate critical dates.                            0.10        395.00        $39.50

                                                                                    12.40                    $7,011.00

  Claims Admin/Objections[B310]
 07/01/2019   PJJ     CO        Research creditor inquiry.                           0.20        395.00        $79.00

 07/01/2019   BJS     CO        Various emails with B Mitteldorf re: claims, plan    0.40        975.00       $390.00

 07/01/2019   BJS     CO        Various emails with L Levy re: claims                0.10        975.00        $97.50

 07/02/2019   PJJ     CO        REview NAP claim/schedules.                          0.10        395.00        $39.50

 07/02/2019   BJS     CO        Various emails with PSZJ re: Nap's claim/Euler       0.10        975.00        $97.50
    19-11608-mew           Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59                 Main Document
                                                    Pg 14 of 40

Pachulski Stang Ziehl & Jones LLP                                                              Page:      8
Hollander Sleep Products OCC                                                                   Invoice 122774
36869 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate      Amount
                                Hermes payment

 07/15/2019   BJS     CO        Telephone call with Attention to Halpern re: claims;    0.50        975.00       $487.50
                                Various emails with Debtors re: same; Various
                                emails with Attention to Halpern re: same

 07/16/2019   SSC     CO        Telephone conference with A. Sumblin, re                0.20        895.00       $179.00
                                Henderson reclamation claim.

 07/16/2019   SSC     CO        Correspond with P. Jeffries re Henderson inquiry.       0.10        895.00        $89.50

 07/24/2019   PJJ     CO        Review claims docket (.1); email S. Cho re              0.20        395.00        $79.00
                                Committee claims filed (.1).

                                                                                        1.90                    $1,538.50

  Compensation Prof. [B160]
 07/10/2019   RBO     CP        Review and respond to Patricia Jeffries re weekly       0.20      1095.00        $219.00
                                reporting

 07/14/2019   JMF     CP        Edit PSZJ June fee statement.                           1.70        895.00      $1,521.50

 07/15/2019   JMF     CP        Edit PZSJ June statement.                               0.60        895.00       $537.00

 07/16/2019   JMF     CP        Draft PSZJ statement re June fees.                      0.30        895.00       $268.50

 07/16/2019   JMF     CP        Edit PSZJ June fee statement.                           0.60        895.00       $537.00

 07/18/2019   PJJ     CP        Prepare June fee statement.                             1.00        395.00       $395.00

 07/19/2019   PJJ     CP        Prepare monthly fee service list.                       1.70        395.00       $671.50

 07/22/2019   JMF     CP        Review PSZJ June fee application.                       0.30        895.00       $268.50

 07/23/2019   LSC     CP        Finalize, file, and serve PSZJ's first monthly fee      0.90        395.00       $355.50
                                statement.

 07/31/2019   PJJ     CP        Update weekly fee estimates.                            0.20        395.00        $79.00

                                                                                        7.50                    $4,852.50

  Comp. of Prof./Others
 07/09/2019   SSC     CPO       Telephone conference with J. Graham re exit facility    0.10        895.00        $89.50
                                fee.

 07/16/2019   SSC     CPO       Correspond with S. Holland re expense                   0.10        895.00        $89.50
                                reimbursement.

 07/16/2019   SSC     CPO       Telephone conference with P. Jeffries re Committee      0.10        895.00        $89.50
                                member expense reimbursement.

 07/18/2019   PJJ     CPO       Revise committee expense reimbursement request.         0.50        395.00       $197.50
    19-11608-mew           Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59                 Main Document
                                                    Pg 15 of 40

Pachulski Stang Ziehl & Jones LLP                                                              Page:      9
Hollander Sleep Products OCC                                                                   Invoice 122774
36869 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate      Amount

 07/18/2019   SSC     CPO       Review and revise Committee expense                     0.20        895.00       $179.00
                                reimbursement pleading.

 07/19/2019   PJJ     CPO       Prepare Committee expense request for service and       0.30        395.00       $118.50
                                filing.

 07/23/2019   JMF     CPO       Review interim compensation procedures & emails         0.20        895.00       $179.00
                                re professional applications.

 07/29/2019   JMF     CPO       Review Alvarez monthly application and email            0.40        895.00       $358.00
                                comments re same.

 07/29/2019   SSC     CPO       Correspond with M. Greenberg re A&M fee                 0.10        895.00        $89.50
                                application.

 07/30/2019   PJJ     CPO       Prepare A&M monthly fee statement for service and       0.50        395.00       $197.50
                                filing.

 07/30/2019   JMF     CPO       Telephone call with M. Greenberg re A&M                 0.40        895.00       $358.00
                                application (.2); review revised fee statement (.2).

                                                                                        2.90                    $1,945.50

  Employee Benefit/Pension-B220
 07/01/2019   LFC     EB        Review draft KERP motion and Plant Closure              0.30      1025.00        $307.50
                                Motion agreement

 07/01/2019   JMF     EB        Review KERP & draft issues & re proposed plan.          1.20        895.00      $1,074.00

 07/01/2019   BJS     EB        Review draft KERP motion                                0.30        975.00       $292.50

 07/01/2019   BJS     EB        Various emails with A&M/PSZJ re: KERP                   0.30        975.00       $292.50

 07/02/2019   JMF     EB        Review KERP & KEIP background information and           1.30        895.00      $1,163.50
                                metric issues (.8); telephone call with R. Newman &
                                B. Sandler re same (.5).

 07/02/2019   BJS     EB        Telephone call with PSZJ/A&M re: KEIP/KERP              0.50        975.00       $487.50

 07/03/2019   BJS     EB        Review KERP motion                                      0.30        975.00       $292.50

 07/08/2019   JMF     EB        Review KEIP motion.                                     0.40        895.00       $358.00

 07/08/2019   JMF     EB        Review KEIP background information.                     0.30        895.00       $268.50

                                                                                        4.90                    $4,536.50

  Financial Filings [B110]
 07/01/2019   JMF     FF        Review summary memo re non Hollander Sleep              0.80        895.00       $716.00
                                LLC entities Schedules & Statement.
    19-11608-mew           Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59               Main Document
                                                    Pg 16 of 40

Pachulski Stang Ziehl & Jones LLP                                                            Page:     10
Hollander Sleep Products OCC                                                                 Invoice 122774
36869 - 00002                                                                                July 31, 2019


                                                                                     Hours           Rate      Amount

 07/01/2019   SSC     FF        Communicate with J. Mauro re schedules.               0.10        895.00        $89.50

 07/01/2019   BJS     FF        Various emails with UCC members re: SOFAs             0.30        975.00       $292.50

 07/10/2019   LFC     FF        Review summary of schedules and statements            0.20      1025.00        $205.00

 07/10/2019   JMF     FF        Review FTI analysis re SOFAs & schedules.             0.50        895.00       $447.50

 07/10/2019   BJS     FF        Review A&M SOFA summary; Various emails with          0.20        975.00       $195.00
                                UCC re: same

                                                                                      2.10                    $1,945.50

  Financing [B230]
 07/01/2019   LFC     FN        Review draft settlement proposal                      0.20      1025.00        $205.00

 07/01/2019   LFC     FN        Review e-mails regarding settlement proposal and      0.30      1025.00        $307.50
                                court hearings thereon

 07/01/2019   RBO     FN        Telephone conference with Shirley S. Cho 2x re DIP    0.30      1095.00        $328.50
                                hearing and review messages

 07/01/2019   MBL     FN        Review update re DIP order and revisions to DIP       0.30        925.00       $277.50
                                order.

 07/01/2019   MBL     FN        Attention to UCC searches.                            0.10        925.00        $92.50

 07/01/2019   MBL     FN        Begin work on perfection memo.                        0.50        925.00       $462.50

 07/01/2019   RJF     FN        Review DIP budget, related emails Graham (.3),        3.80      1145.00       $4,351.00
                                attend DIP hearing (3.5)

 07/01/2019   JMF     FN        Review CM order & emails re same.                     0.20        895.00       $179.00

 07/01/2019   JMF     FN        Review DIP order.                                     0.60        895.00       $537.00

 07/01/2019   SSC     FN        Review and correspond with Gowling re agent           0.10        895.00        $89.50
                                invoices.

 07/01/2019   SSC     FN        Telephone conference with R. Orgel re DIP status.     0.10        895.00        $89.50

 07/01/2019   SSC     FN        Correspond with R. Feinstein and B. Sandler re DIP    0.10        895.00        $89.50
                                questions.

 07/01/2019   SSC     FN        Telephone conference with B. Sandler re hearing       0.20        895.00       $179.00
                                update.

 07/01/2019   SSC     FN        Telephone conference with R. Orgel re DIP             0.20        895.00       $179.00
                                objection status.

 07/01/2019   BJS     FN        Telephone call with Robert J. Feinstein re: DIP,      0.20        975.00       $195.00
                                settlement
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                  Main Document
                                                    Pg 17 of 40

Pachulski Stang Ziehl & Jones LLP                                                               Page:     11
Hollander Sleep Products OCC                                                                    Invoice 122774
36869 - 00002                                                                                   July 31, 2019


                                                                                        Hours           Rate      Amount

 07/01/2019   BJS     FN        UCC Call re: settlement                                  1.50        975.00      $1,462.50

 07/01/2019   BJS     FN        Telephone call with S Cho re: DIP hearing                0.20        975.00       $195.00

 07/02/2019   LFC     FN        Review cash management reporting                         0.10      1025.00        $102.50

 07/02/2019   RBO     FN        Review messages re DIP hearing                           0.20      1095.00        $219.00

 07/02/2019   MBL     FN        Continue work on perfection memo and analysis of         1.80        925.00      $1,665.00
                                lien issues.

 07/02/2019   JMF     FN        Review 2015.3 report.                                    0.30        895.00       $268.50

 07/02/2019   SSC     FN        Review final term loan DIP order.                        0.10        895.00        $89.50

 07/02/2019   SSC     FN        Review and analysis re term loan DIP response            0.10        895.00        $89.50
                                deadline.

 07/02/2019   SSC     FN        Review and respond to L. Krucks re cash                  0.10        895.00        $89.50
                                management reporting.

 07/02/2019   BJS     FN        Various emails with counsel re: revised ABL DIP          0.30        975.00       $292.50

 07/02/2019   BJS     FN        Review Revised order from Court re: DIP; Various         0.20        975.00       $195.00
                                emails with counsel re: same

 07/02/2019   BJS     FN        Various emails with L Krucks re: cash balance            0.10        975.00        $97.50

 07/03/2019   RBO     FN        Review Shirley S. Cho message re credit agreement        0.60      1095.00        $657.00
                                (.1); Review proposed revision, and respond to
                                Shirley S. Cho (.5)

 07/03/2019   RBO     FN        Review Maxim B. Litvak message re perfection             0.20      1095.00        $219.00
                                issues (.1); Review Shirley S. Cho response re credit
                                agreement (.1)

 07/03/2019   RBO     FN        Print and review draft objection                         0.40      1095.00        $438.00

 07/03/2019   RBO     FN        Review Shirley S. Cho message re response deadline       0.80      1095.00        $876.00
                                (.1); Review Bradford J. Sandler message re
                                response (.1); Review Robert J. Feinstein response
                                to Bradford J. Sandler and Shirley S. Cho message
                                re transcript (.1); Review Shirley S. Cho message re
                                challenge deadline (.1); Review Shirley S. Cho
                                query re LLC issue (.1); Review Robert J. Feinstein
                                responses and 5 Shirley S. Cho messages re editing
                                objection (.3)

 07/03/2019   MBL     FN        Continue lien review and drafting perfection memo.       1.80        925.00      $1,665.00

 07/03/2019   MBL     FN        Email team re perfection status and initial              0.20        925.00       $185.00
                                conclusions.
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                 Main Document
                                                    Pg 18 of 40

Pachulski Stang Ziehl & Jones LLP                                                              Page:     12
Hollander Sleep Products OCC                                                                   Invoice 122774
36869 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate      Amount

 07/03/2019   RJF     FN        Emails regarding revised DIP objection.                 0.10      1145.00        $114.50

 07/03/2019   SSC     FN        Review amendment to ABL DIP credit agreement.           0.10        895.00        $89.50

 07/03/2019   SSC     FN        Review term loan final DIP order and response           0.10        895.00        $89.50
                                deadline.

 07/03/2019   SSC     FN        Meet and confer with R. Orgel re DIP objection          0.60        895.00       $537.00
                                revisions.

 07/03/2019   SSC     FN        Review and analysis re ABL DIP order, challenge         0.30        895.00       $268.50
                                deadline, and scope of challenge.

 07/03/2019   SSC     FN        Review and revise DIP objection for term loan only.     3.00        895.00      $2,685.00

 07/03/2019   SSC     FN        Review and revise DIP issues list.                      0.60        895.00       $537.00

 07/03/2019   SSC     FN        Email to R. Orgel re revised DIP objection and          0.10        895.00        $89.50
                                issues list.

 07/03/2019   BJS     FN        Various emails with counsel re: DIP (ABL)               0.30        975.00       $292.50

 07/03/2019   BJS     FN        Telephone call with R Orgel and Shirley S. Cho re:      0.40        975.00       $390.00
                                TL DIP Objection (.3); Various emails with Robert
                                J. Feinstein re: same (.1)

 07/04/2019   RBO     FN        Review final order and draft objections                 0.90      1095.00        $985.50

 07/05/2019   RBO     FN        Review and mark up Shirley S. Cho draft of revised      0.80      1095.00        $876.00
                                objection

 07/05/2019   BJS     FN        Various emails with counsel re: DIP                     0.20        975.00       $195.00

 07/06/2019   RBO     FN        Continue marking up Shirley S. Cho edit to              0.60      1095.00        $657.00
                                objection

 07/07/2019   RBO     FN        Begin drafting marked up edits to Shirley S. Cho        3.10      1095.00       $3,394.50
                                draft of objection using page turn

 07/08/2019   LFC     FN        Review hearing transcript of 7/1/ hearings              0.60      1025.00        $615.00

 07/08/2019   LFC     FN        Review current draft of DIP Objection and exit          0.80      1025.00        $820.00
                                backstop fee issues

 07/08/2019   RBO     FN        Continue drafting from mark-up of objection             2.30      1095.00       $2,518.50

 07/08/2019   RBO     FN        Telephone conference with Gini Downing re               3.30      1095.00       $3,613.50
                                searchable orders for DIP (.1); Review orders and
                                adjust (.1); Preparation of message to Gini for help
                                with Orders (.1); Review response from Gini
                                Downing (.1); Continue drafting objection revision
                                (2.9)
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                   Main Document
                                                    Pg 19 of 40

Pachulski Stang Ziehl & Jones LLP                                                                Page:     13
Hollander Sleep Products OCC                                                                     Invoice 122774
36869 - 00002                                                                                    July 31, 2019


                                                                                         Hours           Rate      Amount

 07/08/2019   RBO     FN        Complete revision to objection (3.9); Preparation of      4.60      1095.00       $5,037.00
                                message to financial advisors and PSZJ team re
                                same (.2); prepare further query to Robert J.
                                Feinstein and Bradford J. Sandler (.2); Review
                                Shirley S. Cho messages re exit fee and send query
                                to Bradford J. Sandler and Robert J. Feinstein (.3)

 07/08/2019   JMF     FN        Review DIP order & changes to same.                       0.30        895.00       $268.50

 07/08/2019   SSC     FN        Telephone conference with R. Orgel re DIP                 0.10        895.00        $89.50
                                objection.

 07/08/2019   SSC     FN        Telephone conference with R. Orgel re DIP status.         0.10        895.00        $89.50

 07/08/2019   SSC     FN        Review docket re fees and draft summary of fee            0.30        895.00       $268.50
                                disclosures.

 07/08/2019   SSC     FN        Review and analysis re July 1 hearing transcript as it    1.20        895.00      $1,074.00
                                pertains to the DIP.

 07/08/2019   SSC     FN        Telephone conference with R. Orgel re DIP                 0.20        895.00       $179.00
                                opposition.

 07/08/2019   SSC     FN        Review R. Orgel emails re DIP opposition.                 0.20        895.00       $179.00

 07/08/2019   SSC     FN        Correspond with A&M re exit facility fee.                 0.10        895.00        $89.50

 07/09/2019   RBO     FN        Review Linda F. Cantor response and related               0.70      1095.00        $766.50
                                messages re fee issue mentioned by Judge (.4);
                                Respond to Linda F. Cantor re same (.1); Review
                                Shirley S. Cho message re her minor edits (.1);
                                Preparation of message to Kulick for PDF and
                                provide document (.1)

 07/09/2019   RBO     FN        Review Newman message re edits to DIP objection           0.30      1095.00        $328.50
                                and respond (.1); Telephone conference with Shirley
                                S. Cho re DIP objection - 2x (.2)

 07/09/2019   RJF     FN        Work on updated DIP objection.                            0.40      1145.00        $458.00

 07/09/2019   JMF     FN        Review opposition to term loan DIP.                       0.40        895.00       $358.00

 07/09/2019   SSC     FN        Review and revise DIP objection.                          2.10        895.00      $1,879.50

 07/09/2019   SSC     FN        Review and revise DIP issues list.                        0.30        895.00       $268.50

 07/09/2019   SSC     FN        Correspond with P. Jeffries re Hollander DIP              0.10        895.00        $89.50
                                objection filing

 07/09/2019   SSC     FN        Telephone conference with M. Greenberg re DIP             0.20        895.00       $179.00
                                financing.

 07/09/2019   SSC     FN        Review ABL credit agreement and correspond M.             0.20        895.00       $179.00
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                   Main Document
                                                    Pg 20 of 40

Pachulski Stang Ziehl & Jones LLP                                                                Page:     14
Hollander Sleep Products OCC                                                                     Invoice 122774
36869 - 00002                                                                                    July 31, 2019


                                                                                         Hours           Rate      Amount
                                Greenberg re same.

 07/09/2019   SSC     FN        Analysis re carveout status.                              0.10        895.00        $89.50

 07/09/2019   SSC     FN        Finalize DIP objection for filing.                        0.30        895.00       $268.50

 07/09/2019   BJS     FN        Telephone call with M Greenberg re: DIP                   0.30        975.00       $292.50

 07/10/2019   RBO     FN        Review R. Klein message responding to Robert J.           2.20      1095.00       $2,409.00
                                Feinstein and Robert J. Feinstein further response
                                (.1); Preparation of message re same to Robert J.
                                Feinstein (.2); Review and revise Shirley S. Cho
                                further edits to DIP objection (1.1); Review
                                messages re budget issues, etc. (.4); Telephone
                                conference with Shirley S. Cho re order (.3);
                                Preparation of message re budget issue (.1)

 07/10/2019   RBO     FN        Review messages, and prepare query and comments           1.00      1095.00       $1,095.00
                                re responding to confidential final DIP order draft to
                                Robert J. Feinstein, Bradford J. Sandler and Shirley
                                S. Cho

 07/10/2019   RJF     FN        Review TL revised final DIP order.                        0.50      1145.00        $572.50

 07/10/2019   RJF     FN        Emails all counsel regarding surcharge waiver.            0.50      1145.00        $572.50

 07/10/2019   RJF     FN        Telephone conference with Bradford J. Sandler             0.20      1145.00        $229.00
                                regarding DIP issues.

 07/10/2019   RJF     FN        Emails Shirley S. Cho regarding open DIP issues.          0.30      1145.00        $343.50

 07/10/2019   SSC     FN        Telephone conference with M. Greenberg re DIP             0.10        895.00        $89.50
                                budget.

 07/10/2019   SSC     FN        Correspond with B. Sandler and R. Feinstein re DIP        0.20        895.00       $179.00
                                budget issues.

 07/10/2019   SSC     FN        Review several emails re DIP term loan status.            0.20        895.00       $179.00

 07/10/2019   SSC     FN        Review and revise DIP objection.                          0.50        895.00       $447.50

 07/10/2019   SSC     FN        Telephone conference with M. Greenberg re                 0.20        895.00       $179.00
                                Committee carveout.

 07/10/2019   SSC     FN        Review and analysis re final DIP term loan order.         1.60        895.00      $1,432.00

 07/10/2019   SSC     FN        Further review and revision of DIP objection.             0.20        895.00       $179.00

 07/10/2019   SSC     FN        Telephone conference with R. Orgel re DIP status.         0.50        895.00       $447.50

 07/10/2019   SSC     FN        Review and revise final TL DIP term loan.                 0.80        895.00       $716.00

 07/10/2019   BJS     FN        Various emails with counsel re: TL DIP                    0.50        975.00       $487.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                Main Document
                                                    Pg 21 of 40

Pachulski Stang Ziehl & Jones LLP                                                             Page:     15
Hollander Sleep Products OCC                                                                  Invoice 122774
36869 - 00002                                                                                 July 31, 2019


                                                                                      Hours           Rate      Amount

 07/10/2019   BJS     FN        Various emails with Robert J. Feinstein re: DIP        0.30        975.00       $292.50

 07/10/2019   BJS     FN        Various emails with A&M re: DIP/liquidity              0.20        975.00       $195.00

 07/10/2019   BJS     FN        Various emails with PSZJ re: DIP                       0.50        975.00       $487.50

 07/11/2019   RBO     FN        Preparation of follow-up to Shirley S. Cho re query    0.10      1095.00        $109.50
                                re DIP objection filing, order revision, etc.

 07/11/2019   BJS     FN        Attention to final proposed TL DIP order               0.40        975.00       $390.00

 07/12/2019   RJF     FN        Telephone conference with Bradford J. Sandler          0.30      1145.00        $343.50
                                regarding plan settlement, DIP.

 07/12/2019   RJF     FN        Telephone conference with Graham, Bradford J.          0.10      1145.00        $114.50
                                Sandler regarding deal.

 07/12/2019   SSC     FN        Update final DIP objection for filing.                 0.20        895.00       $179.00

 07/12/2019   SSC     FN        Telephone conference with B. Sandler re carveout.      0.10        895.00        $89.50

 07/12/2019   BJS     FN        Telephone call with Robert J. Feinstein re: DIP,       0.30        975.00       $292.50
                                settlement

 07/12/2019   BJS     FN        Telephone call with J Graham re: DIP, settlement       0.10        975.00        $97.50

 07/15/2019   LFC     FN        Review e-mails regarding DIP Financing Order           0.20      1025.00        $205.00

 07/15/2019   RBO     FN        Review message re settlement (.5); Review RSA          2.30      1095.00       $2,518.50
                                redline (.6); Telephone conference with Bradford J.
                                Sandler re RSA (.2); Review Shirley S. Cho final
                                order revision (.4); Review final order K&E redline
                                (.6)

 07/15/2019   RBO     FN        Telephone conference with Shirley S. Cho re final      1.00      1095.00       $1,095.00
                                order (.2); Revise final order (.4); Preparation of
                                summary and forward revised final order (.4) to
                                Bradford J. Sandler, etc. with comments

 07/15/2019   RJF     FN        Review of final DIP order and related emails.          0.80      1145.00        $916.00

 07/15/2019   RJF     FN        Review and revise draft DIP objection.                 0.30      1145.00        $343.50

 07/15/2019   RJF     FN        Further emails TL and debtors' counsel regarding       0.30      1145.00        $343.50
                                DIP order.

 07/15/2019   SSC     FN        Review and revise term loan final DIP order.           0.50        895.00       $447.50

 07/15/2019   SSC     FN        Telephone conference with R. Orgel re term loan        0.20        895.00       $179.00
                                DIP order comments.

 07/15/2019   SSC     FN        Review R. Orgel comments re DIP order.                 0.10        895.00        $89.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                Main Document
                                                    Pg 22 of 40

Pachulski Stang Ziehl & Jones LLP                                                             Page:     16
Hollander Sleep Products OCC                                                                  Invoice 122774
36869 - 00002                                                                                 July 31, 2019


                                                                                      Hours           Rate       Amount

 07/15/2019   BJS     FN        Various emails with PSZJ re: DIP                       0.30        975.00        $292.50

 07/16/2019   LFC     FN        Review pleadings regarding DIP                         0.30      1025.00         $307.50

 07/16/2019   RBO     FN        Review revised order and Robert J. Feinstein           0.70      1095.00         $766.50
                                message re same (.4); Preparation of message to
                                Bradford J. Sandler and Robert J. Feinstein re same
                                and aspects of 506(c) waiver (.3)

 07/16/2019   RJF     FN        Review and comment on debtors surcharge pleading.      0.20      1145.00         $229.00

 07/16/2019   RJF     FN        Review Wells surcharge pleading.                       0.10      1145.00         $114.50

 07/16/2019   RJF     FN        Negotiate form of order.                               1.00      1145.00       $1,145.00

 07/16/2019   RJF     FN        Telephone conference with Graham regarding DIP.        0.10      1145.00         $114.50

 07/16/2019   JMF     FN        Review Debtor Statement re DIP.                        0.20        895.00        $179.00

 07/16/2019   JMF     FN        Review Wells Fargo DIP response.                       0.30        895.00        $268.50

 07/16/2019   SSC     FN        Review ABL lender filing re 506(c) surcharge.          0.10        895.00         $89.50

 07/17/2019   RJF     FN        Review final DIP budget.                               0.10      1145.00         $114.50

 07/19/2019   JMF     FN        Review DIP order.                                      0.40        895.00        $358.00

 07/19/2019   SSC     FN        Review emails re updated DIP budget from S.            0.10        895.00         $89.50
                                Blank.

 07/23/2019   MBL     FN        Emails with Canadian counsel and team re               0.20        925.00        $185.00
                                perfection review.

 07/23/2019   MBL     FN        Finalize perfection review memo; review applicable     3.00        925.00      $2,775.00
                                documents.

 07/23/2019   SSC     FN        Correspond with P. Shea re case status.                0.10        895.00         $89.50

 07/24/2019   MBL     FN        Attention to final DIP term loan and ABL orders;       0.40        925.00        $370.00
                                follow-up with team re challenge deadline.

 07/24/2019   SSC     FN        Correspond with Gowling re challenge review.           0.10        895.00         $89.50

 07/25/2019   PJJ     FN        Prepare UCC summary analysis.                          2.00        395.00        $790.00

 07/25/2019   MBL     FN        Review UCC summary chart.                              0.50        925.00        $462.50

                                                                                      74.90                    $74,683.50

  General Creditors Comm. [B150]
 07/01/2019   LFC     GC        Committee Conference call                              1.50      1025.00       $1,537.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59               Main Document
                                                    Pg 23 of 40

Pachulski Stang Ziehl & Jones LLP                                                            Page:     17
Hollander Sleep Products OCC                                                                 Invoice 122774
36869 - 00002                                                                                July 31, 2019


                                                                                     Hours           Rate      Amount

 07/01/2019   PJJ     GC        Prepare Email bar re date memo to Committee.          0.40        395.00       $158.00

 07/01/2019   MBL     GC        Review emails with Committee re settlement            0.20        925.00       $185.00
                                proposals.

 07/01/2019   RJF     GC        Telephone committee meeting.                          0.90      1145.00       $1,030.50

 07/01/2019   JMF     GC        Review FTI deck re operations re Committee call.      0.40        895.00       $358.00

 07/01/2019   JMF     GC        Committee call re DIP & operations re operational     1.40        895.00      $1,253.00
                                issues.

 07/01/2019   SSC     GC        Attend Committee call.                                1.40        895.00      $1,253.00

 07/01/2019   SSC     GC        Review update from B. Sandler to Committee.           0.10        895.00        $89.50

 07/01/2019   SSC     GC        Review further correspondence re settlement status    0.10        895.00        $89.50
                                and cancel Committee call.

 07/01/2019   BJS     GC        Various emails with UCC re: settlement structure      0.50        975.00       $487.50

 07/01/2019   BJS     GC        Various emails with UCC re: hearing update            0.50        975.00       $487.50

 07/03/2019   PJJ     GC        Prepare summary memo to Committee regarding           0.50        395.00       $197.50
                                recently filed documents.

 07/08/2019   SSC     GC        Review B. Sandler update to Committee re              0.10        895.00        $89.50
                                settlement status.

 07/08/2019   SSC     GC        Review and respond to J. Fried re Committee           0.10        895.00        $89.50
                                summary memo.

 07/09/2019   LFC     GC        Committee conference call                             0.50      1025.00        $512.50

 07/09/2019   RJF     GC        Pre-meeting call with A&M, Bradford J. Sandler        0.30      1145.00        $343.50
                                regarding agenda items.

 07/09/2019   RJF     GC        Telephonic committee call.                            1.10      1145.00       $1,259.50

 07/09/2019   JMF     GC        Committee call.                                       1.10        895.00       $984.50

 07/09/2019   JMF     GC        Review A&M Deck re operations.                        0.30        895.00       $268.50

 07/09/2019   SSC     GC        Attend Committee call.                                0.90        895.00       $805.50

 07/09/2019   BJS     GC        UCC Call                                              1.10        975.00      $1,072.50

 07/11/2019   MBL     GC        Review settlement update from team.                   0.10        925.00        $92.50

 07/15/2019   RJF     GC        Prep agenda for 7/16/19 committee call, related       0.20      1145.00        $229.00
                                emails.

 07/15/2019   SSC     GC        Email to Committee re agenda.                         0.10        895.00        $89.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                 Main Document
                                                    Pg 24 of 40

Pachulski Stang Ziehl & Jones LLP                                                              Page:     18
Hollander Sleep Products OCC                                                                   Invoice 122774
36869 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate       Amount

 07/16/2019   RJF     GC        Telephonic committee meeting.                           0.80      1145.00         $916.00

 07/16/2019   RJF     GC        Pre-call with A&M.                                      0.40      1145.00         $458.00

 07/16/2019   JMF     GC        Review A & M deck re operations (.3); Committee         1.10        895.00        $984.50
                                call re same (.8).

 07/16/2019   SSC     GC        Committee call.                                         0.80        895.00        $716.00

 07/17/2019   SSC     GC        Correspond with P. Jeffries re expense                  0.10        895.00         $89.50
                                reimbursement request for Committee member.

 07/18/2019   SSC     GC        Email to committee re bar date.                         0.20        895.00        $179.00

 07/22/2019   SSC     GC        Review B. Sandler update and cancel Committee           0.10        895.00         $89.50
                                call.

 07/29/2019   SSC     GC        Review B. Sandler case update to Committee.             0.10        895.00         $89.50

                                                                                       17.40                    $16,485.00

  Hearing
 07/01/2019   PJJ     HE        Prepare hearing binders.                                1.00        395.00        $395.00

 07/01/2019   MBL     HE        Review update re DIP hearing.                           0.10        925.00         $92.50

 07/01/2019   SSC     HE        Review email from B. Sandler re hearing update.         0.10        895.00         $89.50

 07/02/2019   RJF     HE        Review order markups received from Court and            0.50      1145.00         $572.50
                                related emails.

 07/15/2019   PJJ     HE        Update hearing binder.                                  0.40        395.00        $158.00

 07/16/2019   SSC     HE        Correspond with P. Jeffries re hearing items needed.    0.10        895.00         $89.50

 07/16/2019   LSC     HE        Update hearing binder.                                  0.40        395.00        $158.00

 07/17/2019   RJF     HE        Attend final DIP hearing.                               0.40      1145.00         $458.00

 07/23/2019   LSC     HE        Preparation of materials for 7/24/19 hearing and        1.10        395.00        $434.50
                                correspondence regarding the same.

 07/29/2019   PJJ     HE        Prepare 8.01 hearing binder.                            0.30        395.00        $118.50

 07/30/2019   JMF     HE        Review agenda for 8/1/19 hearing.                       0.10        895.00         $89.50

                                                                                        4.50                     $2,655.50

  Insurance Coverage
 07/01/2019   IAWN IC           Exchange emails and office conferences with             1.20        975.00      $1,170.00
                                Shirley Cho re expiring policy, review policies re
    19-11608-mew           Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59                  Main Document
                                                    Pg 25 of 40

Pachulski Stang Ziehl & Jones LLP                                                               Page:     19
Hollander Sleep Products OCC                                                                    Invoice 122774
36869 - 00002                                                                                   July 31, 2019


                                                                                        Hours           Rate      Amount
                                same, review Robert J Feinstein and Shirley Cho
                                emails re same
 07/01/2019   SSC     IC        Correspond with R. Feinstein re D&O insurance            0.10        895.00        $89.50
                                policy.

 07/01/2019   SSC     IC        Correspond with J. Graham re D&O insurance               0.10        895.00        $89.50
                                policy.

 07/01/2019   SSC     IC        Meet and confer with I. Nasitir re case status.          0.10        895.00        $89.50

 07/02/2019   IAWN IC           Review policy specific outline, draft email re           1.50        975.00      $1,462.50
                                expiration and issues to be considered to K&E,
                                review Shirley Cho and K&E emails re same

 07/02/2019   SSC     IC        Correspond with J. Graham re insurance broker.           0.10        895.00        $89.50

 07/02/2019   SSC     IC        Telephone conference with I. Nasitir re open             0.10        895.00        $89.50
                                insurance questions.

 07/02/2019   BJS     IC        Various emails with counsel re: D&O ins                  0.30        975.00       $292.50

 07/03/2019   IAWN IC           Exchange emails re tail coverage                         0.10        975.00        $97.50

 07/03/2019   BJS     IC        Various emails with Debtors re; D&O ins                  0.10        975.00        $97.50

 07/08/2019   IAWN IC           Review order re right to consult on renewal,             1.80        975.00      $1,755.00
                                exchange emails with Shirley Cho re same, review
                                James KT Hunter email re renewal

 07/08/2019   SSC     IC        Correspond with I. Nasitir re D&O insurance              0.10        895.00        $89.50
                                renewal status.

 07/08/2019   SSC     IC        Review insurance order re Committee consultation         0.10        895.00        $89.50
                                rights.

 07/09/2019   IAWN IC           Review tail specifics, exchange emails with financial    2.70        975.00      $2,632.50
                                advisor re primary policy, exchange emails with
                                K&E re consultation on renewal, analyze re
                                administrative claim concern, draft extensive email
                                to Shirley Cho re issues with renewal

 07/09/2019   SSC     IC        Review D&O insurance renewal email                       0.10        895.00        $89.50
                                correspondence from I. Nasitir and D. Hunter.

 07/09/2019   SSC     IC        Telephone conference with I. Nasitir re D&O              0.20        895.00       $179.00
                                insurance.

 07/09/2019   SSC     IC        Correspond with I. Nasitir re D&O insurance              0.10        895.00        $89.50
                                renewal.

 07/10/2019   IAWN IC           Review Shirley Cho/Robert J Feinstein emails,            2.20        975.00      $2,145.00
                                exchange emails with K&E re renewal issue,
                                telephone conference with K&E re same
    19-11608-mew           Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59              Main Document
                                                    Pg 26 of 40

Pachulski Stang Ziehl & Jones LLP                                                           Page:     20
Hollander Sleep Products OCC                                                                Invoice 122774
36869 - 00002                                                                               July 31, 2019


                                                                                    Hours           Rate       Amount

 07/10/2019   IAWN IC           Review Shirley Cho/Robert J Feinstein emails,        0.30        975.00        $292.50
                                exchange emails with K&E re renewal issue,
                                telephone calls with K&E re same

 07/10/2019   SSC     IC        Meet and confer with I. Nasitir re D&O insurance.    0.10        895.00         $89.50

 07/10/2019   SSC     IC        Correspond with R. Feinstein and B. Sandler re       0.10        895.00         $89.50
                                D&O insurance issue.

 07/10/2019   SSC     IC        Telephone conference with W. Pruitt re D&O           0.30        895.00        $268.50
                                insurance policy.

 07/10/2019   SSC     IC        Telephone conference with I. Nasitir re D&O          0.10        895.00         $89.50
                                insurance policy.

 07/10/2019   BJS     IC        Attention to D&O coverage issues                     0.40        975.00        $390.00

                                                                                    12.30                    $11,856.50

  Operations [B210]
 07/01/2019   LFC     OP        Review customer and sales update / A&M Deck          0.10      1025.00         $102.50

 07/01/2019   BJS     OP        Various emails with UCC re: A&M deck                 0.10        975.00         $97.50

 07/03/2019   JMF     OP        Review plant closure agreement.                      0.50        895.00        $447.50

 07/03/2019   BJS     OP        Review Plant Closing Motion                          0.30        975.00        $292.50

 07/03/2019   BJS     OP        Various emails with A&M re: plant closing issues     0.10        975.00         $97.50

 07/08/2019   JMF     OP        Review plant closure motion.                         0.50        895.00        $447.50

 07/08/2019   JMF     OP        Review Union MOA and draft issues re same.           1.40        895.00      $1,253.00

 07/08/2019   BJS     OP        Various emails with A&M re: business plan; VE:       0.30        975.00        $292.50
                                K&E re: same

 07/08/2019   BJS     OP        Review A&M Deck re: KERP, Georgia plant              0.30        975.00        $292.50

 07/09/2019   BJS     OP        Telephone call with A&M re: operations               0.30        975.00        $292.50

 07/09/2019   BJS     OP        Various emails with PSZJ re: closure plan            0.30        975.00        $292.50

 07/12/2019   BJS     OP        Various emails with M Greenberg re: business plan    0.20        975.00        $195.00

 07/15/2019   BJS     OP        Review A&M deck re: business plan                    0.30        975.00        $292.50

 07/30/2019   JMF     OP        Review plant closure order & CNO.                    0.20        895.00        $179.00

                                                                                     4.90                     $4,574.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                Main Document
                                                    Pg 27 of 40

Pachulski Stang Ziehl & Jones LLP                                                             Page:     21
Hollander Sleep Products OCC                                                                  Invoice 122774
36869 - 00002                                                                                 July 31, 2019


                                                                                      Hours           Rate     Amount

  Plan & Disclosure Stmt. [B320]
 07/01/2019   RJF     PD        Telephone conference with Brad Sandler regarding       0.30      1145.00       $343.50
                                settlement (.2); review and comment on transmittal
                                (.1)

 07/01/2019   JMF     PD        Review & analyze settlement proposal issues.           0.30        895.00      $268.50

 07/01/2019   SSC     PD        Review emails from Committee members re global         0.20        895.00      $179.00
                                case settlement.

 07/01/2019   EAW     PD        Review email to OCUC re: settlement proposal.          0.10        775.00       $77.50

 07/01/2019   BJS     PD        Various emails with Robert J. Feinstein re:            0.20        975.00      $195.00
                                settlement structure

 07/01/2019   BJS     PD        Various emails with counsel re: settlement             0.20        975.00      $195.00

 07/02/2019   JMF     PD        Review settlement prepare chart & analyze issues re    0.50        895.00      $447.50
                                same.

 07/02/2019   BJS     PD        Telephone call with J Sussberg re: settlement          0.20        975.00      $195.00

 07/02/2019   BJS     PD        Telephone call with A Jowers re: settlement            0.30        975.00      $292.50

 07/02/2019   BJS     PD        Telephone call with Peter J. Keane re: settlement,     0.30        975.00      $292.50
                                term sheet structure

 07/02/2019   BJS     PD        Various emails with J Graham re: settlement            0.10        975.00       $97.50

 07/02/2019   BJS     PD        Telephone call with Robert J. Feinstein re:            0.30        975.00      $292.50
                                settlement

 07/02/2019   BJS     PD        Review Settlement Term Sheet                           0.50        975.00      $487.50

 07/02/2019   BJS     PD        Various emails with counsel re: UCC settlement         0.10        975.00       $97.50

 07/03/2019   BJS     PD        Various emails with counsel re: settlement             0.40        975.00      $390.00

 07/03/2019   BJS     PD        Various emails with A Rogoff re: settlement            0.10        975.00       $97.50

 07/03/2019   BJS     PD        Telephone call with S Burian re: settlement            0.40        975.00      $390.00

 07/03/2019   BJS     PD        Various emails with J Sussberg re: settlement          0.20        975.00      $195.00

 07/03/2019   BJS     PD        Various emails with S Bank re: settlement              0.10        975.00       $97.50

 07/03/2019   BJS     PD        Various emails with TL Lenders re: settlement          0.20        975.00      $195.00

 07/03/2019   BJS     PD        Telephone call with T Hedus re: settlement             0.30        975.00      $292.50

 07/05/2019   BJS     PD        Various emails with counsel re: settlement             0.40        975.00      $390.00

 07/06/2019   BJS     PD        Attention to settlement                                0.30        975.00      $292.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                 Main Document
                                                    Pg 28 of 40

Pachulski Stang Ziehl & Jones LLP                                                              Page:     22
Hollander Sleep Products OCC                                                                   Invoice 122774
36869 - 00002                                                                                  July 31, 2019


                                                                                       Hours           Rate      Amount

 07/06/2019   BJS     PD        Various emails with UCC re: settlement                  0.50        975.00       $487.50

 07/08/2019   LFC     PD        Review settlement proposal matters                      0.20      1025.00        $205.00

 07/08/2019   RJF     PD        Review TL settlement proposal, related emails and       0.40      1145.00        $458.00
                                telephone conference with Bradford J. Sandler.

 07/08/2019   JMF     PD        Review proposal & counter proposal re settlement        0.40        895.00       $358.00
                                issues.

 07/08/2019   BJS     PD        Various emails with counsel re settlement               0.30        975.00       $292.50

 07/08/2019   BJS     PD        Various emails with J Graham re: settlement;            0.30        975.00       $292.50
                                Telephone call with J Graham re: same

 07/08/2019   BJS     PD        Telephone call with Robert J. Feinstein re:             0.10        975.00        $97.50
                                settlement

 07/08/2019   BJS     PD        Various emails with UCC re: settlement                  0.50        975.00       $487.50

 07/08/2019   BJS     PD        Various emails with RF re: settlement                   0.30        975.00       $292.50

 07/09/2019   JMF     PD        Review revised settlement proposal.                     0.30        895.00       $268.50

 07/09/2019   BJS     PD        Revised settlement term sheet                           0.30        975.00       $292.50

 07/09/2019   BJS     PD        Various emails with C Stein re: settlement              0.10        975.00        $97.50

 07/09/2019   BJS     PD        Telephone call with J Graham re: settlement             0.20        975.00       $195.00

 07/09/2019   BJS     PD        Various emails with UCC re: settlement                  0.50        975.00       $487.50

 07/09/2019   BJS     PD        Telephone call with J Graham, Tom (HL) re:              0.20        975.00       $195.00
                                settlement

 07/09/2019   BJS     PD        Telephone call with C Stein re: settlement              0.50        975.00       $487.50

 07/10/2019   LFC     PD        Review and further outline objection to disclosure      3.50      1025.00       $3,587.50
                                statement / plan if needed

 07/10/2019   BJS     PD        Various emails with UCC re: settlement                  0.40        975.00       $390.00

 07/10/2019   BJS     PD        Various emails with Debtors/TL Lenders re:              0.50        975.00       $487.50
                                settlement

 07/10/2019   BJS     PD        Telephone call with S Burian re: settlement             0.30        975.00       $292.50

 07/11/2019   LFC     PD        Review revised settlement proposal                      0.20      1025.00        $205.00

 07/11/2019   LFC     PD        Work on disclosure statement / plan objection issues    1.80      1025.00       $1,845.00

 07/11/2019   JMF     PD        Review correspondence re settlement proposal.           0.30        895.00       $268.50

 07/11/2019   SSC     PD        Review settlement proposal from B. Sandler.             0.10        895.00        $89.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                   Main Document
                                                    Pg 29 of 40

Pachulski Stang Ziehl & Jones LLP                                                                Page:     23
Hollander Sleep Products OCC                                                                     Invoice 122774
36869 - 00002                                                                                    July 31, 2019


                                                                                         Hours           Rate      Amount

 07/11/2019   SSC     PD        Correspond with B. Sandler re settlement proposal.        0.10        895.00        $89.50

 07/11/2019   BJS     PD        Telephone call with J Graham re: settlement               0.20        975.00       $195.00

 07/11/2019   BJS     PD        Various emails with UCC re: settlement                    0.50        975.00       $487.50

 07/11/2019   BJS     PD        Review settlement chart for UCC                           0.20        975.00       $195.00

 07/11/2019   BJS     PD        Various emails with S Blank re: settlement                0.20        975.00       $195.00

 07/11/2019   BJS     PD        Attention to D&O issues                                   0.30        975.00       $292.50

 07/12/2019   LFC     PD        Analyze plan issues and work on Disclosure                2.70      1025.00       $2,767.50
                                Statement objection pending resolution of issues

 07/12/2019   SSC     PD        Review several emails from Committee members re           0.10        895.00        $89.50
                                settlement.

 07/12/2019   BJS     PD        Various emails with UCC members re: settlement            1.00        975.00       $975.00

 07/12/2019   BJS     PD        Various emails with counsel re: global settlement         0.30        975.00       $292.50

 07/12/2019   BJS     PD        Telephone call with A Rogoff re: settlement               0.30        975.00       $292.50

 07/12/2019   BJS     PD        Various emails with PSZJ re: DS                           0.30        975.00       $292.50

 07/13/2019   RJF     PD        Emails regarding global settlement, final revisions to    0.30      1145.00        $343.50
                                term sheet, plan.

 07/13/2019   BJS     PD        Various emails with counsel re: settlement, RSA,          1.50        975.00      $1,462.50
                                plan modifications

 07/14/2019   LFC     PD        Review and analysis re: revised term sheet, RSA and       6.50      1025.00       $6,662.50
                                plan and mark-up plan

 07/14/2019   BJS     PD        Various emails with counsel re: plan terms, DIP           0.50        975.00       $487.50

 07/15/2019   LFC     PD        Further review / revise Plan mark-up                      1.30      1025.00       $1,332.50

 07/15/2019   LFC     PD        Conference with Rob Orgel regarding plan and RSA          0.60      1025.00        $615.00

 07/15/2019   LFC     PD        Review and mark-up RSA                                    1.80      1025.00       $1,845.00

 07/15/2019   LFC     PD        Confer with Rob Feinstein regarding plan                  0.20      1025.00        $205.00
                                administrator / trust options to pursue Excluded
                                Causes of Action

 07/15/2019   LFC     PD        Further review and mark-up plan and RSA                   2.50      1025.00       $2,562.50

 07/15/2019   LFC     PD        Revise mark-ups of plan and RSA                           1.80      1025.00       $1,845.00

 07/15/2019   RBO     PD        Telephone conference with Linda F. Cantor re RSA          0.40      1095.00        $438.00

 07/15/2019   RJF     PD        Review revised RSA and plan and related internal          1.00      1145.00       $1,145.00
    19-11608-mew         Doc 300          Filed 08/16/19 Entered 08/16/19 16:27:59               Main Document
                                                       Pg 30 of 40

Pachulski Stang Ziehl & Jones LLP                                                               Page:     24
Hollander Sleep Products OCC                                                                    Invoice 122774
36869 - 00002                                                                                   July 31, 2019


                                                                                        Hours           Rate      Amount
                                emails.

 07/15/2019   SSC     PD        Review Committee comments re global case                 0.20        895.00       $179.00
                                settlement.

 07/15/2019   BJS     PD        Review DIP Order; Various emails with PSZJ re:           0.50        975.00       $487.50
                                same

 07/15/2019   BJS     PD        Various emails with Debtors re: plan                     0.10        975.00        $97.50

 07/15/2019   BJS     PD        Telephone call with R Orgel re: plan terms               0.30        975.00       $292.50

 07/15/2019   BJS     PD        Review Revised RSA                                       0.30        975.00       $292.50

 07/15/2019   BJS     PD        Review revised liquidation analysis                      0.20        975.00       $195.00

 07/15/2019   BJS     PD        Various emails with UCC re: plan, settlement             0.40        975.00       $390.00

 07/15/2019   BJS     PD        Various emails with counsel re: settlement, plan,        1.00        975.00       $975.00
                                DIP order

 07/16/2019   LFC     PD        Review plan provisions and draft summary of              1.40      1025.00       $1,435.00
                                outstanding issues

 07/16/2019   LFC     PD        Review revised RSA and comments                          1.30      1025.00       $1,332.50

 07/16/2019   RBO     PD        Review messages re settlement and RSA (.2);              0.40      1095.00        $438.00
                                Forward message re same to Linda F. Cantor (.1);
                                Review Linda F. Cantor reply (.1)

 07/16/2019   RJF     PD        Numerous emails regarding RSA, settlement.               0.30      1145.00        $343.50

 07/16/2019   RJF     PD        Review and comment on revised drafts of RSA, plan        1.80      1145.00       $2,061.00
                                and related emails with debtors' counsel, R. Orgel,
                                L. Canter, B. Sandler.

 07/16/2019   JMF     PD        Review supplement to Plan.                               0.50        895.00       $447.50

 07/16/2019   SSC     PD        Review several emails from lender and debtor             0.20        895.00       $179.00
                                counsel re global settlement revisions and call
                                needed.

 07/17/2019   LFC     PD        Review plan revisions and summarize same                 0.70      1025.00        $717.50

 07/17/2019   LFC     PD        Review form of plan administrator agreements and         0.50      1025.00        $512.50
                                provisions

 07/17/2019   LFC     PD        Review Disclosure Stmt exhibits                          0.30      1025.00        $307.50

 07/17/2019   RJF     PD        All hands call regarding RSA, 9019 motion.               0.30      1145.00        $343.50

 07/17/2019   JMF     PD        Review Top Ocean Disclosure Statement objection.         0.30        895.00       $268.50

 07/18/2019   LFC     PD        Review and analysis of revised plan provisions, draft    2.50      1025.00       $2,562.50
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                Main Document
                                                    Pg 31 of 40

Pachulski Stang Ziehl & Jones LLP                                                             Page:     25
Hollander Sleep Products OCC                                                                  Invoice 122774
36869 - 00002                                                                                 July 31, 2019


                                                                                      Hours           Rate      Amount
                                memo regarding plan issues and consider further
                                changes
 07/18/2019   LFC     PD        Review numerous iterations of revisions to RSA and     1.40      1025.00       $1,435.00
                                identify issues

 07/18/2019   RJF     PD        Telephone conference with Graham regarding RSA         0.10      1145.00        $114.50
                                issue.

 07/18/2019   RJF     PD        Numerous emails LC, Bradford J. Sandler regarding      0.40      1145.00        $458.00
                                RSA, Plan.

 07/18/2019   RJF     PD        Internal emails regarding open plan terms.             0.20      1145.00        $229.00

 07/18/2019   SLH     PD        Plan distribution provision.                           0.20      1145.00        $229.00

 07/19/2019   LFC     PD        Review numerous iterations and revisions to the        2.60      1025.00       $2,665.00
                                RSA and changes to the plan

 07/19/2019   LFC     PD        Review and prepare mark-up of revised RSA              1.50      1025.00       $1,537.50

 07/19/2019   LFC     PD        Confer with Rob Orgel regarding numerous plan /        0.40      1025.00        $410.00
                                RSA revisions (.1) and draft e-mail correspondence
                                to K&E and team regarding issues (.3)

 07/19/2019   RBO     PD        Review Linda F. Cantor message re RSA revisions        0.70      1095.00        $766.50
                                (.2) and respond seeking call (.1); Download
                                relevant plan documents for review (.4)

 07/19/2019   SSC     PD        Review several emails from various counsel on          0.20        895.00       $179.00
                                status of RSA and amended plan.

 07/20/2019   LFC     PD        Review and consider substantially revised versions     3.50      1025.00       $3,587.50
                                of the RSA and provide comments / questions

 07/20/2019   LFC     PD        Confer with K&E regarding RSA issues                   0.30      1025.00        $307.50

 07/20/2019   LFC     PD        Review revised plan and disclosure statement           1.00      1025.00       $1,025.00

 07/21/2019   RJF     PD        Emails Graham regarding execution of RSA and           0.20      1145.00        $229.00
                                amended plan.

 07/22/2019   JMF     PD        Review RSA motion to shorten time.                     0.30        895.00       $268.50

 07/22/2019   JMF     PD        Review disclosure statement.                           0.80        895.00       $716.00

 07/22/2019   JMF     PD        Review RSA & motion to assume RSA.                     1.40        895.00      $1,253.00

 07/22/2019   SSC     PD        Correspond with L. Cantor re filed version of plan.    0.10        895.00        $89.50

 07/23/2019   LFC     PD        Draft Plan support letter                              0.40      1025.00        $410.00

 07/23/2019   LFC     PD        Review plan provisions and RSA and re-draft Plan       0.70      1025.00        $717.50
                                support letter
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59                Main Document
                                                    Pg 32 of 40

Pachulski Stang Ziehl & Jones LLP                                                             Page:     26
Hollander Sleep Products OCC                                                                  Invoice 122774
36869 - 00002                                                                                 July 31, 2019


                                                                                      Hours           Rate       Amount

 07/23/2019   LFC     PD        Review Disclosure Statement Notice and Order and       0.70      1025.00         $717.50
                                provide comments to same

 07/23/2019   LFC     PD        Review Shopko and Cobalt plan solicitation             0.40      1025.00         $410.00
                                procedures and propose same for Hollander

 07/23/2019   JMF     PD        Review Plan (1.4); review ballots & DS order and       2.40        895.00      $2,148.00
                                release issues (.8); internal emails re same (.2).

 07/23/2019   JMF     PD        Review draft of plan support letter.                   0.20        895.00        $179.00

 07/23/2019   SSC     PD        Telephone conference with L. Canty re confirmation     0.10        895.00         $89.50
                                hearing pleadings needed.

 07/24/2019   JNP     PD        Conference with Robert J. Feinstein and Bradford J.    0.10      1025.00         $102.50
                                Sandler regarding status.

 07/24/2019   LFC     PD        Review revised plan and DS order and provide           0.50      1025.00         $512.50
                                comments

 07/24/2019   RJF     PD        Review and comment on revised UCC solicitation         0.10      1145.00         $114.50
                                letter.

 07/24/2019   RJF     PD        Review draft DS approval order.                        0.40      1145.00         $458.00

 07/24/2019   RJF     PD        Attend Disclosure Statement hearing.                   0.50      1145.00         $572.50

 07/24/2019   JMF     PD        Review disclosure statement & plan.                    1.30        895.00      $1,163.50

 07/25/2019   JMF     PD        Review disclosure statement order.                     0.40        895.00        $358.00

 07/29/2019   JMF     PD        Review RSA.                                            1.20        895.00      $1,074.00

 07/29/2019   SSC     PD        Review revised plan reply from R. Orgel and related    0.20        895.00        $179.00
                                correspondence.

 07/30/2019   LFC     PD        Review RSA assumption motion and declaration           0.20      1025.00         $205.00

 07/30/2019   JMF     PD        Review Kahn declaration re RSA assumption.             0.30        895.00        $268.50

                                                                                      81.70                    $82,105.50

  Ret. of Prof./Other
 07/01/2019   PJJ     RPO       Telephone call from Chambers re presentment of         0.20        395.00         $79.00
                                retention orders (.1); email re same (.1).

 07/01/2019   BJS     RPO       Various emails with UCC re: HL's expanded              0.40        975.00        $390.00
                                retention terms

 07/01/2019   BJS     RPO       Various emails with D Hillman re: HL retention         0.10        975.00         $97.50

 07/02/2019   BJS     RPO       Various emails with D Hillman re: HL retention         0.10        975.00         $97.50
    19-11608-mew           Doc 300     Filed 08/16/19 Entered 08/16/19 16:27:59               Main Document
                                                    Pg 33 of 40

Pachulski Stang Ziehl & Jones LLP                                                            Page:     27
Hollander Sleep Products OCC                                                                 Invoice 122774
36869 - 00002                                                                                July 31, 2019


                                                                                     Hours           Rate        Amount

 07/09/2019   JMF     RPO       Review K&L Gates and Fox Rothchild declarations.      0.10        895.00          $89.50

 07/09/2019   SSC     RPO       Review Gowling final retention application and        0.10        895.00          $89.50
                                email to Committee chairs re same.

 07/09/2019   SSC     RPO       Telephone conference with P. Jeffries re Gowling      0.10        895.00          $89.50
                                filing.

 07/09/2019   BJS     RPO       Review Gowling retention app                          0.10        975.00          $97.50

 07/10/2019   PJJ     RPO       Voicemail from chambers re retention orders (.2);     0.30        395.00         $118.50
                                email re same (.1).

 07/10/2019   JMF     RPO       Review Houlihan order.                                0.20        895.00         $179.00

 07/10/2019   JMF     RPO       Review Gowling application.                           0.20        895.00         $179.00

 07/11/2019   SSC     RPO       Correspond wtih P. Jeffries re retention orders.      0.10        895.00          $89.50

 07/29/2019   JMF     RPO       Review Kapstone termination agreement.                0.20        895.00         $179.00

 07/29/2019   SSC     RPO       Correspond with P. Jeffries re Gowling retention      0.10        895.00          $89.50
                                application status.

 07/29/2019   SSC     RPO       Correspond with UST re Gowling retention              0.10        895.00          $89.50
                                application.

 07/30/2019   PJJ     RPO       Prepare supplemental declaration in support of        0.50        395.00         $197.50
                                Gowling retention and revised order re same.

 07/31/2019   PJJ     RPO       Revise Gowling supplemental declaration.              0.30        395.00         $118.50

 07/31/2019   JMF     RPO       Review PWC application.                               0.30        895.00         $268.50

 07/31/2019   SSC     RPO       Review and revise Gowling supplemental                0.20        895.00         $179.00
                                declaration.

 07/31/2019   SSC     RPO       Correspond with P. Shea re Gowling supplemental       0.10        895.00          $89.50
                                declaration.

                                                                                      3.80                     $2,807.00

  Travel
 07/24/2019   RJF     TR        Nonworking travel to and from DS hearing ( Biilled    1.50        572.50         $858.75
                                at half normal rate)

                                                                                      1.50                       $858.75

  TOTAL SERVICES FOR THIS MATTER:                                                                           $225,274.25
    19-11608-mew         Doc 300      Filed 08/16/19 Entered 08/16/19 16:27:59      Main Document
                                                   Pg 34 of 40

Pachulski Stang Ziehl & Jones LLP                                                  Page:     28
Hollander Sleep Products OCC                                                       Invoice 122774
36869 - 00002                                                                      July 31, 2019



 Expenses
 05/20/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      53.40
                        BJS
 06/09/2019   TE        Travel Expense [E110] Amtrak, Tkt.1600709041996, From        286.00
                        PHL to Penn NY, BJS
 06/10/2019   HT        Hotel Expense [E110]Mark Hotel NY, 1 night, BJS              114.32
 06/10/2019   TE        Travel Expense [E110] Mark Hotel NY, 1 night, BJS            775.00
 06/13/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      38.19
                        BJS
 06/13/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      56.06
                        BJS
 06/13/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      52.98
                        BJS
 06/13/2019   AT        Auto Travel Expense [E109] Amtrak, Tkt.1640605572645,        198.00
                        From Penn NY to PHL, BJS
 06/13/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      54.52
                        BJS
 06/13/2019   TE        Travel Expense [E110] Amtrak, Tkt.1630733595550, From        225.00
                        PHL to Penn NY, BJS
 06/18/2019   FF        Filing Fee [E112]USBC NY, RJF                                200.00
 06/18/2019   TE        Travel Expense [E110] Amtrak, Tkt.1690733506031, From        111.00
                        PHL to Penn NY, BJS
 06/19/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      48.19
                        BJS
 06/19/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      32.92
                        BJS
 06/19/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      38.76
                        BJS
 06/19/2019   TE        Travel Expense [E110] Amtrak, Tkt.1700698590464, From        290.00
                        Penn NY to PHL, BJS
 06/21/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      54.05
                        BJS
 06/21/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      33.16
                        BJS
 06/21/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      40.69
                        BJS
 06/21/2019   TE        Travel Expense [E110] Amtrak, Tkt.1710654614125, From        244.00
                        PHL to Penn NY, BJS
 06/21/2019   TE        Travel Expense [E110] Amtrak, Tkt.1710608629757, From        205.00
                        Penn NY to PHL, BJS
 06/26/2019   TE        Travel Expense [E110] Amtrak, Tkt.1770687593902, From        264.00
                        PHL to Penn NY, BJS
 06/27/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      50.84
                        BJS
 06/27/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      36.13
    19-11608-mew         Doc 300      Filed 08/16/19 Entered 08/16/19 16:27:59      Main Document
                                                   Pg 35 of 40

Pachulski Stang Ziehl & Jones LLP                                                  Page:     29
Hollander Sleep Products OCC                                                       Invoice 122774
36869 - 00002                                                                      July 31, 2019

                        BJS
 06/27/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      32.27
                        BJS
 06/27/2019   AT        Auto Travel Expense [E109] Uber Transportation Services,      60.56
                        BJS
 06/27/2019   FF        Filing Fee [E112] USBC NY, RJF                               200.00
 06/27/2019   TE        Travel Expense [E110] Amtrak, Tkt.1770688625737, From         22.00
                        PHL to Penn NY, BJS
 06/27/2019   TE        Travel Expense [E110] Amtrak, Tkt.1780725555003, From        290.00
                        Penn NY to PHL, BJS
 06/30/2019   TE        Travel Expense [E110] Amtrak, Tkt.1810634568621, From        244.00
                        PHL to Penn NY, BJS
 06/30/2019   TE        Travel Expense [E110] Amtrak, Tkt.1810627577340, From        264.00
                        Penn NY to PHL, BJS
 07/01/2019   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                   1.90
 07/01/2019   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                   3.40
 07/01/2019   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                    0.80
 07/01/2019   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
 07/01/2019   RE2       SCAN/COPY ( 535 @0.10 PER PG)                                 53.50
 07/01/2019   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                   1.30
 07/01/2019   RE2       SCAN/COPY ( 197 @0.10 PER PG)                                 19.70
 07/01/2019   RE2       SCAN/COPY ( 535 @0.10 PER PG)                                 53.50
 07/01/2019   RE2       SCAN/COPY ( 197 @0.10 PER PG)                                 19.70
 07/01/2019   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                   1.30
 07/01/2019   RE2       SCAN/COPY ( 33 @0.10 PER PG)                                   3.30
 07/01/2019   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                    0.80
 07/01/2019   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                   1.00
 07/01/2019   RE2       SCAN/COPY ( 78 @0.10 PER PG)                                   7.80
 07/01/2019   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                   1.10
 07/01/2019   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                   1.10
 07/01/2019   RE2       SCAN/COPY ( 47 @0.10 PER PG)                                   4.70
 07/01/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
 07/01/2019   RE2       SCAN/COPY ( 197 @0.10 PER PG)                                 19.70
 07/01/2019   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                   1.30
 07/01/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                    0.20
 07/01/2019   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                   1.20
 07/01/2019   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
 07/01/2019   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                    0.10
    19-11608-mew         Doc 300      Filed 08/16/19 Entered 08/16/19 16:27:59    Main Document
                                                   Pg 36 of 40

Pachulski Stang Ziehl & Jones LLP                                                Page:     30
Hollander Sleep Products OCC                                                     Invoice 122774
36869 - 00002                                                                    July 31, 2019


 07/01/2019   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                  0.10
 07/02/2019   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                  0.30
 07/03/2019   AT        Auto Travel Expense [E109] Tocaya, working meal, SSC        25.76
 07/03/2019   CL        36869.00002 CourtLink charges for 07-03-19                 104.41
 07/03/2019   RE2       SCAN/COPY ( 41 @0.10 PER PG)                                 4.10
 07/03/2019   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                 2.60
 07/03/2019   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 07/03/2019   RE2       SCAN/COPY ( 6636 @0.10 PER PG)                             663.60
 07/03/2019   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40
 07/08/2019   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                 3.40
 07/08/2019   RE2       SCAN/COPY ( 41 @0.10 PER PG)                                 4.10
 07/08/2019   RE2       SCAN/COPY ( 60 @0.10 PER PG)                                 6.00
 07/08/2019   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                  0.80
 07/09/2019   PO        Postage [E108] SF Mail                                      18.20
 07/09/2019   RE2       SCAN/COPY ( 61 @0.10 PER PG)                                 6.10
 07/09/2019   RE2       SCAN/COPY ( 364 @0.10 PER PG)                               36.40
 07/09/2019   RE2       SCAN/COPY ( 154 @0.10 PER PG)                               15.40
 07/10/2019   RE2       SCAN/COPY ( 80 @0.10 PER PG)                                 8.00
 07/10/2019   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                  0.80
 07/11/2019   RE2       SCAN/COPY ( 72 @0.10 PER PG)                                 7.20
 07/11/2019   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                  0.50
 07/14/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                  0.20
 07/14/2019   RE2       SCAN/COPY ( 60 @0.10 PER PG)                                 6.00
 07/14/2019   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 07/14/2019   RE2       SCAN/COPY ( 50 @0.10 PER PG)                                 5.00
 07/15/2019   RE2       SCAN/COPY ( 79 @0.10 PER PG)                                 7.90
 07/15/2019   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                 2.70
 07/15/2019   RE2       SCAN/COPY ( 60 @0.10 PER PG)                                 6.00
 07/15/2019   RE2       SCAN/COPY ( 50 @0.10 PER PG)                                 5.00
 07/15/2019   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                 1.00
 07/15/2019   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                  0.90
 07/15/2019   RE2       SCAN/COPY ( 535 @0.10 PER PG)                               53.50
 07/15/2019   RE2       SCAN/COPY ( 10 @0.10 PER PG)                                 1.00
    19-11608-mew         Doc 300       Filed 08/16/19 Entered 08/16/19 16:27:59      Main Document
                                                    Pg 37 of 40

Pachulski Stang Ziehl & Jones LLP                                                   Page:     31
Hollander Sleep Products OCC                                                        Invoice 122774
36869 - 00002                                                                       July 31, 2019

 07/15/2019   RE2       SCAN/COPY ( 78 @0.10 PER PG)                                    7.80
 07/15/2019   RE2       SCAN/COPY ( 47 @0.10 PER PG)                                    4.70
 07/15/2019   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                    1.60
 07/15/2019   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                     0.40
 07/15/2019   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                     0.80
 07/15/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/16/2019   BM        Business Meal [E111] California Pitta & Grill, working         27.01
                        meal, BDD
 07/16/2019   RE2       SCAN/COPY ( 50 @0.10 PER PG)                                    5.00
 07/16/2019   RE2       SCAN/COPY ( 38 @0.10 PER PG)                                    3.80
 07/16/2019   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                     0.10
 07/16/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/16/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/16/2019   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                     0.50
 07/16/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/16/2019   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                     0.40
 07/16/2019   RE2       SCAN/COPY ( 176 @0.10 PER PG)                                  17.60
 07/17/2019   AT        Auto Travel Expense [E109] Elite Transportation Services,      41.74
                        Inv.1782182, RJF
 07/17/2019   RE2       SCAN/COPY ( 59 @0.10 PER PG)                                    5.90
 07/17/2019   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                    2.00
 07/17/2019   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                     0.40
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         14.50
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         16.76
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                         17.52
    19-11608-mew         Doc 300         Filed 08/16/19 Entered 08/16/19 16:27:59    Main Document
                                                      Pg 38 of 40

Pachulski Stang Ziehl & Jones LLP                                                   Page:     32
Hollander Sleep Products OCC                                                        Invoice 122774
36869 - 00002                                                                       July 31, 2019

 07/19/2019   FE        36869.00002 FedEx Charges for 07-19-19                          9.78
 07/19/2019   RE2       SCAN/COPY ( 44 @0.10 PER PG)                                    4.40
 07/19/2019   RE2       SCAN/COPY ( 59 @0.10 PER PG)                                    5.90
 07/19/2019   RE2       SCAN/COPY ( 44 @0.10 PER PG)                                    4.40
 07/19/2019   RE2       SCAN/COPY ( 110 @0.10 PER PG)                                  11.00
 07/19/2019   RE2       SCAN/COPY ( 55 @0.10 PER PG)                                    5.50
 07/19/2019   RE2       SCAN/COPY ( 55 @0.10 PER PG)                                    5.50
 07/23/2019   PO        36869.00002 :Postage Charges for 07-23-19                       5.70
 07/23/2019   RE2       SCAN/COPY ( 109 @0.10 PER PG)                                  10.90
 07/23/2019   RE2       SCAN/COPY ( 109 @0.10 PER PG)                                  10.90
 07/23/2019   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                    2.60
 07/23/2019   RE2       SCAN/COPY ( 60 @0.10 PER PG)                                    6.00
 07/23/2019   RE2       SCAN/COPY ( 62 @0.10 PER PG)                                    6.20
 07/23/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/23/2019   RE2       SCAN/COPY ( 269 @0.10 PER PG)                                  26.90
 07/23/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/23/2019   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                     0.30
 07/23/2019   RE2       SCAN/COPY ( 85 @0.10 PER PG)                                    8.50
 07/23/2019   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 07/23/2019   RE2       SCAN/COPY ( 24 @0.10 PER PG)                                    2.40
 07/23/2019   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                    2.60
 07/23/2019   RE2       SCAN/COPY ( 6 @0.10 PER PG)                                     0.60
 07/23/2019   RE2       SCAN/COPY ( 74 @0.10 PER PG)                                    7.40
 07/23/2019   RE2       SCAN/COPY ( 161 @0.10 PER PG)                                  16.10
 07/24/2019   RE2       SCAN/COPY ( 32 @0.10 PER PG)                                    3.20
 07/30/2019   CL        36869.00002 CourtLink charges for 07-30-19                     18.17
 07/30/2019   PO        Postage [E108]                                                 10.23
 07/30/2019   RE2       SCAN/COPY ( 41 @0.10 PER PG)                                    4.10
 07/30/2019   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                    3.40
 07/30/2019   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                     0.70
 07/30/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                     0.20
 07/30/2019   RE2       SCAN/COPY ( 509 @0.10 PER PG)                                  50.90
 07/30/2019   RE2       SCAN/COPY ( 7 @0.10 PER PG)                                     0.70
 07/30/2019   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                     0.30
    19-11608-mew         Doc 300      Filed 08/16/19 Entered 08/16/19 16:27:59    Main Document
                                                   Pg 39 of 40

Pachulski Stang Ziehl & Jones LLP                                                Page:     33
Hollander Sleep Products OCC                                                     Invoice 122774
36869 - 00002                                                                    July 31, 2019


 07/31/2019   PAC       Pacer - Court Research                                      50.10
 07/31/2019   TR        Transcript [E116]Everlaw. Inv.19539                        500.00

   Total Expenses for this Matter                                            $6,958.02
    19-11608-mew         Doc 300        Filed 08/16/19 Entered 08/16/19 16:27:59           Main Document
                                                     Pg 40 of 40

Pachulski Stang Ziehl & Jones LLP                                                         Page:     34
Hollander Sleep Products OCC                                                              Invoice 122774
36869 - 00002                                                                             July 31, 2019


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        07/31/2019

Total Fees                                                                                           $225,274.25

Total Expenses                                                                                             6,958.02

Total Due on Current Invoice                                                                         $232,232.27

  Outstanding Balance from prior invoices as of        07/31/2019          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 122615                  06/30/2019                $692,809.50            $2,838.52                  $695,648.02

             Total Amount Due on Current and Prior Invoices:                                         $927,880.29
